Citation Nr: 1046706	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-28 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
foot injury.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to December 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for residuals of a right 
foot injury and migraine headaches.  

During the hearing at the RO in June 2009, the Veteran withdrew 
his claim for service connection for a left foot disability.  
Accordingly, this decision is limited to the issues set forth 
above.  

In May 2010, the Veteran cancelled a hearing scheduled for August 
2010 before a Veterans Law Judge in Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts service connection is warranted for residuals 
of an injury to the right foot and for migraine headaches.  The 
record reflects that the only service treatment records that have 
been associated with the claims folder were submitted by the 
Veteran.  In January 2008, the National Personnel Records Center 
indicated that it was unable to locate the Veteran's service 
treatment records and concluded the records either did not exist, 
or the records were not located at the National Personnel Records 
Center.  In March 2008, the RO determined the service treatment 
records were unavailable and that all efforts to obtain the 
needed information had been exhausted and further attempts would 
be futile.

During a hearing at the RO in June 2009, the Veteran claimed he 
was treated in May 1967, while in service, after a howitzer shell 
that weighed approximately 50 pounds, fell 15 feet and crushed 
his right foot.  He argued he was given crutches and released to 
the barracks.  He maintained he could not walk for about eight 
weeks.  He asserted he was given whirlpool treatments.  

The record reflects the Veteran was seen in May 1967 after he 
dropped a 155 howitzer shell on his right foot.  When seen the 
next day, it was noted X-rays revealed no fracture.  He was to 
use crutches for 5 days.  Six days later, an examination revealed 
discoloration from below the fibula.  Swelling in the tarsal area 
was also noted.  Whirlpool treatment was recommended.  On a 
Report of Medical History completed in October 1967, the Veteran 
denied foot trouble.

X-rays of the right foot and ankle at a private facility in 
February 1980 following a severe ankle sprain in December 1979 
disclosed a fragment of bone adjacent to the tip of the lateral 
malleolus.  It was indicated this could represent a small 
avulsion fracture or an accessory ossicle.  Additional records 
show the Veteran underwent a bunionectomy of the right first 
metatarsal phalangeal joint in 1984, a Tailor's bunionectomy of 
the right 5th metatarsal phalangeal joint in 1986, and excision 
of a Morton's neuroma of the right 3rd interspace in 1987.

In an August 2008 statement, D.V.D., a private podiatrist, 
related the Veteran had been treated in years past for multiple 
right foot surgeries for a number of problems.  The podiatrist 
opined that the current status of the Veteran's right foot and 
ankle might possibly be related to an old injury he sustained in 
service.  

Following a VA examination in October 2009, the examiner 
concluded the right foot deformity of the right 5th metatarsal 
and slight irregularity of the 5th metatarsophalangeal joint and 
degenerative changes of the right medial malleolus was not caused 
by or a result of a right foot injury in service.  The examiner 
reasoned that the Veteran has had multiple foot problems that are 
symmetrical on both feet and there was no continuity of care 
until April 1984.  However, the Board notes that the right foot 
problems appear to have occurred first, and the examiner did not 
address whether such problems were the result of the injury in 
service.  Thus, the Board finds that an examination by a 
podiatrist should be scheduled to obtain an opinion regarding the 
claim.

With respect to the claim for migraine headaches, the Veteran 
asserts that in 1963, prior to service, a four-inch cinderblock 
dropped from over 20 feet and struck him in the face and right 
shoulder.  He insists he was in a coma for at least 48 hours.  
During the RO hearing, the Veteran testified he had headaches 
prior to service, and they got worse in service.  

The Veteran was hospitalized in a private facility in March 1981.  
It was reported his neurological problems began with a closed 
head injury in 1963.  Since that time, he had pulsatile-pressure 
headaches.  There had been an aura, post ictal phenomena and 
associated symptoms, all highly suggestive of migraine.  The 
examiner noted there were other serious neurological deficits 
associated with these headaches that were unusual with a 
migraine.  The pertinent impression was atypical migraine versus 
abortive seizure disorder.

When he submitted an informal claim for service connection in 
July 2007, the Veteran provided information concerning his 
medical history.  He noted having been in a coma in 1963, and 
also reported he sustained mini-strokes in 1972, 1985 and 1993.  
He indicated he had been hospitalized following each of these 
incidents.  While an October 1993 hospital report reflecting a 
diagnosis of complicated migraine with right hemiplegia and 
sensory deficits, is of record, it does not appear that the VA 
has attempted to obtain the records from the other periods of 
hospitalization.  

The Board notes the Veteran has also argued he served in the 
Reserves for two years following his period of active duty.  It 
does not appear that any attempt has been made to procure the 
records of any treatment he might have received for headaches or 
a right foot injury during this time.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he 
provide information concerning his Reserve 
duty, to include the unit to which he was 
assigned.  Thereafter, the RO/AMC should 
attempt to procure the medical records from 
his Reserve service. 
   
2.  Contact the Veteran and request he 
furnish the dates of treatment and the 
names of the facilities where he was 
treated following the closed head injury in 
1963 and the mini strokes in 1972 and 1985.  
After securing the necessary authorizations 
for release of this information, the RO/AMC 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran.
   
3.  Schedule the Veteran for a VA foot 
examination by a podiatrist to obtain an 
opinion as to whether the Veteran's right 
foot disorder is possibly related to his 
injury in service.  The claims file must be 
provided to and be reviewed by the examiner 
in conjunction with the examination.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should provide and opinion as to whether 
the Veteran's right foot disability is at 
least as likely as not (50 percent 
probability of greater) related to the 
right foot injury in service.  In rendering 
the opinion, the examiner should address 
whether post service "severe ankle sprain" 
in December 1979, or the right foot 
problems resulting in surgery in 1984, 
1986, and 1988 are etiologically related to 
the right foot injury in service.  In 
addition, the examiner should indicate 
whether any current right foot disability 
is etiologically related to the right foot 
injury in service.  A rationale for all 
opinions expressed should be provided. 

4.  Following completion of the above and 
any additional development deemed 
necessary, the RO/AMC should review the 
evidence and determine whether the 
Veteran's claims may be granted.  If not, 
he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

